Citation Nr: 0107754	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 222	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
April 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO determined that new and 
material evidence sufficient to reopen a claim for service 
connection for residuals of frostbite had not been submitted.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons as 
well, a remand is required.  

Previously, by a January 1997 decision, the Board denied of 
issue of whether new and material evidence had been submitted 
sufficient to reopen a claim for service connection for 
frostbite of the feet.  Although the veteran initiated an 
appeal of the Board's denial to the Court, he subsequently 
notified the Court of his desire to withdraw his appeal.  
Consequently, the Court dismissed the veteran's appeal.  The 
Board's January 1997 denial is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).  

Consequently, a claim for service connection for residuals of 
frostbite of the feet may now be considered on the merits 
only if "new and material" evidence has been received since 
the time of the Board's January 1997 decision.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000); Manio 
v. Derwinski, 1 Vet.App. 140, 145 (1991); Evans v. Brown, 
9 Vet.App. 273 (1996).  In this regard, the Board notes that, 
in September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality previously established in 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (the 
so-called "change in outcome" test).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  

Review of the record in the present case reveals that the RO, 
in its rating action and statement of the case, employed the 
now-invalidated Colvin test when addressing the veteran's 
claim to reopen.  This is significant because the Court has 
held that, when the Board proposes to address in its decision 
a question that has not yet been addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the statement of the case and/or supplemental 
statement of the case fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present his case solely 
within the context of § 3.156(a).  Nor has the RO considered 
the § 3.156(a) standard alone, without consideration the 
Colvin "change in outcome" test.  Consequently, in order to 
ensure that the veteran receives full due process of law and 
that the possibility of prejudice is avoided, the Board will 
remand the claim to reopen to the RO.  38 C.F.R. § 19.9 
(2000).  

For the reasons stated, the claims to reopen are REMANDED to 
the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
his claim to reopen (i.e., the issue of 
whether new and material evidence has 
been received sufficient to reopen the 
previously denied claim for service 
connection for residuals of frostbite).  
The additional material received, if any, 
should be associated with the claims 
folder.  

3.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent and 
pertinent follow-up treatment that the 
veteran may have received.  The 
additional material received, if any, 
should be associated with the claims 
folder.  

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim to reopen.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, in particular, a summary 
of the provisions of 38 C.F.R. § 3.156(a) 
and a discussion of how they affect the 
RO's determination.  38 C.F.R. §§ 19.29, 
19.31 (2000).  Consideration should be 
given to the entire record, including 
evidence submitted since issuance of the 
statement of the case in December 1999.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


